DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 28 February 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claim 14 have been fully considered and are persuasive.  The Objection of Claim 14 has been withdrawn. 
Applicant’s arguments with respect to Claims 14 - 20 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 14 - 20 has been withdrawn. 
Applicant’s arguments with respect to the Prior Art Rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments remaining have been fully considered but they are not persuasive. 
Applicant has requested a reference or affidavit as documentary evidence in support of Official Notice in the previous Office Action. 
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See MPEP 2114.03.C. If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. See MPEP 2114.03.C
Applicant has generally objected to Examiner’s use of Official Notice and has not specifically pointed out the supposed errors in the action including why the noticed facts are not considered to be common knowledge or well-known in the art. As such, the traversal is not adequate and Examiner takes facts taken under Official Notice in the previous Office Action as admitted prior art. 

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 should end with a “.”
Appropriate correction is required.

Specification/Drawings
The amendment filed 28 February 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: bolts being the fastener in Figure 4 as now indicated in the drawings and amended specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both Claims 13 and 25 depend on cancelled Claim 9 thus failing to further limit the subject matter upon which the claims depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner interprets both these claims as being dependent upon Claim 4, in line with the previous claim set.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pfeiffer (US 2679751).
Regarding Claim 1, Pfeiffer discloses, a static rotor blade assembly balancing apparatus, in at least Figures 1 – 3, the apparatus comprising: a vertical rod (2, 3) having a top end (3); a tip (11) located at the top end on a vertical axis of the rod (Figure 3); a sleeve (6) having a bore (passage) (Col 2, lines 20 – 25) terminating at a socket (7) (Figure 3), in use the rod is disposed in the bore (Figure 3) and the tip and the socket form a pivot connection (Col 2, lines 7 – 25), wherein the sleeve is balanced to settle in a level position with a vertical axis of the sleeve coaxial with the vertical axis of the rod (inherently true to allow for balance i.e. if the sleeve were not balanced in this manner a balanced object placed on the sleeve would inherently show an imbalance) 
Examiner also takes Official Notice it is common knowledge in the art that hubs of rotor blade assemblies are circular and wheel balancers can balance other rotating bodies.
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Pfeiffer so that the outer profile is configured to mount a hub of a rotor blade assembly and Pfeiffer’s device is used to balance a rotor blade assembly for the benefit of ensuring the rotor blade assembly is balanced thus preventing unwanted vibrations.
Regarding Claim 21, Pfeiffer discloses the plate is secured to the sleeve by a bolt (32) (Col 3, lines 3 – 30) (Figure 3).
Regarding Claim 22, Pfeiffer discloses the tip has a curved surface (as it is a ball) (Col 2, lines 11 – 14) and the socket has a concave surface (Col 2, lines 15 – 20) (Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 – 4, 13, 15, 17 – 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 2679751), in view of Kraft (US 2270657).
Regarding Claim 2, Pfeiffer discloses the tip is constructed of steel (Col 2, line 11 – 14).
Pfeiffer also discloses the socket is constructed of a hard metal (Col 2, lines 26 – 30), but fails to expressly disclose the socket is constructed of steel.
Kraft teaches a tip and socket are constructed of steel (Page 1, right column, lines 3 – 15).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Pfeiffer so that the hard metal socket is constructed of steel for the benefit of an actual material for the hard metal known in the art for use as a pivot, as taught by Kraft (Page 1, right column, lines 3 – 15).
Regarding Claim 3, Pfeiffer discloses the tip is constructed of hard steel (Col 2, line 11 – 14) which inherently requires heat.
Pfeiffer also discloses the socket is constructed of a hard metal (Col 2, lines 26 – 30) which inherently requires heat, but fails to expressly disclose the socket is constructed of steel.
Kraft teaches a socket is constructed of surfaced hardened steel (Page 1, right column, lines 3 – 18) which also inherently requires heat.

Regarding Claim 4, Pfeiffer discloses the tip is constructed of steel (Col 2, line 11 – 14).
Pfeiffer also discloses the socket is constructed of a hard metal (Col 2, lines 26 – 30), but fails to expressly disclose the socket is constructed of steel.
Kraft teaches a tip and socket are constructed of steel (Page 1, right column, lines 3 – 15).
As such, it would have been obvious to one
 of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Pfeiffer so that the hard metal socket is constructed of steel for the benefit of an actual material for the hard metal known in the art for use as a pivot, as taught by Kraft (Page 1, right column, lines 3 – 15).
Nevertheless, the combination fails to expressly disclose the sleeve is constructed of aluminum.
Examiner takes Official Notice it is common knowledge in the art aluminum is corrosion resistant and lighter than steel.
As such, it would have been obvious to one of ordinary skill in the art to form Pfeiffer’s sleeve out of aluminum for the benefit of corrosion resistance and reducing weight of the sleeve.
Regarding Claim 13, as best understood, Pfeiffer discloses the radius of the socket is larger than that of the tip (Figure 3) and is curved (as it is a ball) (Col 2, lines 11 – 14), the socket has a concave surface (Col 2, lines 15 – 20) (Figure 3) and the diameter of the bore is larger than that of the rod (Figure 3).
Pfeiffer fails to expressly disclose the radius of the tip, the radius of the socket, the diameter of the bore, and the diameter of the rod.
It would have been well within ordinary skill in the art to select a dimensions of the radius of the socket and the tip which allows for pivoting of the tip within the socket, including a tip radius of approximately 0.25 inches and socket radius of approximately 0.75 inches for the benefit of ensuring the holder is free for tilting movement on the spindle, as taught by Pfeiffer (Col 2, lines 15 – 25).
It also would have been well within ordinary skill in the art to select a dimensions of the diameter of the bore and the diameter of the rod for pivoting of the rod within the bore, including a rod diameter of approximately 2 inches and bore diameter of approximately 3.7 inches for the benefit of ensuring the permitted degree of tilting, as taught by Pfeiffer (Col 2, lines 15 – 25).
Furthermore, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 15, Pfeiffer fails to expressly disclose the pivot point is located at or above a center of gravity of the rotor blade assembly.
Kraft teaches the pivot point is located at or above a center of gravity of the assembly (Page 2, left column, lines 56 – 73).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Pfeiffer so that the pivot point is located at or above a center of gravity, where the assembly is a rotor blade assembly is addressed in the rejection of Claim 14 above, for the benefit of regulating the sensitivity of the balance, as taught by Kraft (Page 2, left column, lines 56 – 73).
Regarding Claim 17, Pfeiffer discloses balancing the assembly comprises adding weight to the assembly (Col 3, line 53 – Col 4, line 24), where the assembly is a rotor blade assembly is addressed in the rejection of Claim 14 above.
Pfeiffer fails to disclose the weights are added to a rotor blade, however, as Pfeiffer discloses the weights are added to the assembly, it would have been obvious to one of ordinary skill in the art to add the weights to the rotor blade in the rotor blade assembly to balance the assembly.
Pfeiffer also fails to expressly disclose the pivot point is located at or above a center of gravity of the rotor blade assembly.
Kraft teaches the pivot point is located at or above a center of gravity of the assembly (Page 2, left column, lines 56 – 73).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Pfeiffer so that the pivot point is located at or above a center of gravity, where the assembly is a rotor blade assembly is 
Regarding Claim 18, Pfeiffer discloses the tip is constructed of steel (Col 2, line 11 – 14).
Pfeiffer also discloses the socket is constructed of a hard metal (Col 2, lines 26 – 30), but fails to expressly disclose the socket is constructed of steel.
Kraft teaches a tip and socket are constructed of steel (Page 1, right column, lines 3 – 15).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Pfeiffer so that the hard metal socket is constructed of steel for the benefit of an actual material for the hard metal known in the art for use as a pivot, as taught by Kraft (Page 1, right column, lines 3 – 15).
Regarding Claim 19, Pfeiffer discloses the tip is constructed of steel (Col 2, line 11 – 14).
Pfeiffer also discloses the socket is constructed of a hard metal (Col 2, lines 26 – 30), but fails to expressly disclose the socket is constructed of steel.
Kraft teaches a tip and socket are constructed of steel (Page 1, right column, lines 3 – 15).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Pfeiffer so that the hard metal socket is constructed of steel for the benefit of an actual material for the hard metal 
Nevertheless, the combination fails to expressly disclose the sleeve is constructed of aluminum.
Examiner takes Official Notice it is common knowledge in the art aluminum is corrosion resistant and lighter than steel.
As such, it would have been obvious to one of ordinary skill in the art to form Pfeiffer’s sleeve out of aluminum for the benefit of corrosion resistance and reducing weight of the sleeve.
Regarding Claim 20, Pfeiffer discloses balancing the assembly comprises adding weight to the assembly (Col 3, line 53 – Col 4, line 24), where the assembly is a rotor blade assembly is addressed in the rejection of Claim 14 above.
Pfeiffer fails to disclose the weights are added to a rotor blade, however, as Pfeiffer discloses the weights are added to the assembly, it would have been obvious to one of ordinary skill in the art to add the weights to the rotor blade in the rotor blade assembly to balance the assembly.
Pfeiffer also fails to expressly disclose the pivot point is located at or above a center of gravity of the rotor blade assembly.
Kraft teaches the pivot point is located at or above a center of gravity of the assembly (Page 2, left column, lines 56 – 73).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Pfeiffer so that the pivot point is located at or above a center of gravity, where the assembly is a rotor blade assembly is 
Regarding Claim 25, as best understood, Pfeiffer discloses the radius of the socket is larger than that of the tip (Figure 3) and is curved (as it is a ball) (Col 2, lines 11 – 14), the socket has a concave surface (Col 2, lines 15 – 20) (Figure 3
Pfeiffer fails to expressly disclose the radius of the tip and the radius of the socket
It would have been well within ordinary skill in the art to select a dimensions of the radius of the socket and the tip which allows for pivoting of the tip within the socket, including a tip radius of approximately 0.25 inches and socket radius of approximately 0.75 inches for the benefit of ensuring the holder is free for tilting movement on the spindle, as taught by Pfeiffer (Col 2, lines 15 – 25).
Furthermore, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 5 – 7, 14, 16, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 2679751).
Regarding Claim 5, Pfeiffer fails to expressly disclose the radius of the tip.

Furthermore, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 6, Pfeiffer fails to expressly disclose the radius of the tip and socket.
Pfeiffer does disclose the radius of the socket is larger than that of the tip (Figure 3).
It would have been well within ordinary skill in the art to select a dimensions of the radius of the socket and the tip which allows for pivoting of the tip within the socket, including a tip radius of approximately 0.25 inches and socket radius of approximately 0.75 inches for the benefit of ensuring the holder is free for tilting movement on the spindle, as taught by Pfeiffer (Col 2, lines 15 – 25).
Furthermore, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 7, Pfeiffer fails to expressly disclose the diameter of the bore and rod.
Kraft does disclose the diameter of the bore is larger than that of the rod (Col 2, lines 15 – 25).
It would have been well within ordinary skill in the art to select a dimensions of the diameter of the bore and the diameter of the rod for pivoting of the rod within the bore, including a rod diameter of approximately 2 inches and bore diameter of approximately 3.7 inches for the benefit of ensuring the permitted degree of tilting, as taught by Pfeiffer (Col 2, lines 15 – 25)..
Furthermore, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 14, Pfeiffer discloses a method for balancing an assembly (tires and wheels), the method comprising: connecting a sleeve (6) to a hub (rim) of the assembly (via 20) (Col 2, line 43 – 55; Col 3, lines 53 – 56), the sleeve having a bore (passage) (Col 2, lines 20 – 25) terminating at a socket (7) (Figure 3), the socket formed 
Pfeiffer also discloses the outer profile of Pfeiffer’s sleeve is circular e.g. as seen Figure 3 the outer profile is configured to mount a hub of any circular form.
Pfeiffer fails to disclose the method is for balancing a rotor blade assembly and connecting the sleeve to a hub of the rotor blade assembly.
Examiner takes Official Notice it is common knowledge in the art wheel balancers can balance other rotating bodies, including rotor blade assemblies and the hub of rotor blade assemblies are circular. 
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Pfeiffer’s method so that it is applied to a rotor blade assembly by placing the rotor blade assembly on Pfeiffer’s sleeve for the benefit of ensuring the rotor blade assembly is balanced thus preventing unwanted vibrations.
Regarding Claim 16, Pfeiffer discloses balancing the assembly comprises adding weight to  the assembly (Col 3, line 53 – Col 4, line 24), where the assembly is a rotor blade assembly is addressed in the rejection of Claim 14 above.
Pfeiffer fails to disclose the weights are added to a rotor blade, however, as Pfeiffer discloses the weights are added to the assembly, it would have been obvious to one of ordinary skill in the art to add the weights to the rotor blade in the rotor blade assembly to balance the assembly.
Note the present limitations need not be taught according to broadest reasonable interpretation of the claim as it is dependent upon the contingent claim limitations of Claim 14. See MPEP 2111.04.II.
Regarding Claim 23, Pfeiffer fails to expressly disclose the radius of the tip and socket.
Pfeiffer does disclose the radius of the socket is larger than that of the tip (Figure 3).
It would have been well within ordinary skill in the art to select a dimensions of the radius of the socket and the tip which allows for pivoting of the tip within the socket, including a tip radius of approximately 0.25 inches and socket radius of approximately 0.75 inches for the benefit of ensuring the holder is free for tilting movement on the spindle, as taught by Pfeiffer (Col 2, lines 15 – 25).
Furthermore, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does 
Regarding Claim 24, Pfeiffer discloses the plate is secured to the sleeve by a bolt (32) (Col 3, lines 3 – 30) (Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Disclosing wheel balancing machines for use with other rotating bodies: US 3433534; US 2968185; US 2553058; US 2341443
Disclosing machines for balancing both helicopter rotors and wheels: US 3830109; US 3433534
Disclosing static balancing of helicopter rotors on the ground: Peterson, M. (n.d.). Blade Balance. AirMark Helicopters. Retrieved February 9, 2017, from https://airmarkhelo.com/blade_balance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856